***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
           STEPHEN J. BRUNO v. LISA BRUNO
                      (AC 37473)
                        Alvord, Mullins and Beach, J.

                                   Syllabus

The defendant, whose marriage to the plaintiff previously had been dis-
    solved, appealed to this court from certain postjudgment orders of the
    trial court. On appeal, the defendant claimed, inter alia, that the trial
    court, in vacating prior awards of postjudgment interest, exceeded the
    specific direction of a remand order from this court, which had directed
    the trial court to vacate a judgment granting the plaintiff’s motion to
    modify his alimony obligation and valuing a certain bank account as of
    the date on which the defendant withdrew her prior appeals, rather
    than the date of the dissolution. Held:
1. The trial court properly vacated awards of postjudgment interest that
    previously had been awarded in connection with an alimony arrearage
    and the bank account in dispute between the parties, and did not exceed
    the specific direction of this court’s mandate on remand: in vacating
    the judgment granting the plaintiff’s motion to modify his alimony obliga-
    tion in accordance with this court’s remand order, the court also vacated
    an associated award of postjudgment interest, which had been calculated
    by reference to the plaintiff’s modified alimony obligation and, thus,
    was inextricably intertwined with the court’s earlier decision to grant
    the plaintiff’s motion for modification; moreover, the trial court, which
    vacated the judgment valuing the bank account, properly determined
    that it also had to vacate an award of postjudgment interest that had
    been based on that bank account, which was inextricably intertwined
    with the court’s earlier, erroneous decision to value the account on the
    basis of an incorrect date, and by vacating the awards of postjudgment
    interest, the court properly put the parties in the same condition as they
    were in before the court rendered judgment granting the motion to
    modify and valuing the bank account.
2. The trial court did not abuse its discretion in awarding the defendant
    interest with regard to an alimony arrearage and the bank account in
    dispute between the parties: in awarding the defendant postjudgment
    interest on the bank account, the court explicitly considered the sur-
    rounding circumstances of the case, including the plaintiff’s history of
    nonpayment and the court’s repeated efforts to determine the value of
    the bank account, and it properly determined that the detention of the
    defendant’s money was wrongful, pursuant to statute (§ 37-3a), only
    after September 30, 2014, the date on which the court had determined
    the value of the bank account; moreover, in awarding postjudgment
    interest on the alimony arrearage, the court relied on its prior calculation
    of the total arrearage that had accrued between February, 2009 and
    April, 2014, awarding interest on the basis of all of the alimony that the
    plaintiff had withheld since the judgment of dissolution was rendered,
    rather than individually on each of the missed weekly payments, and
    nothing in § 37-3a required the compounding of interest; furthermore,
    the court did not abuse its discretion in awarding interest at a rate of
    4 percent, as the court explicitly considered the facts and circumstances
    of the underlying case, acknowledging that the plaintiff repeatedly had
    failed to comply with court orders and had engaged in continuous and
    persistent contumacious conduct, and that it was awarding the defen-
    dant postjudgment interest to compensate her for the loss of the use
    of money she otherwise would have had available to her from 2009,
    and the court acted within its discretion to award interest at a rate
    lower than 10 percent.
3. The trial court properly held the defendant in contempt for violating a
    court order: the underlying order was sufficiently clear and unambiguous
    as to support a judgment of contempt, as the court issued a clear oral
    order instructing the defendant to hold certain proceeds from the sale
    of certain real property in escrow, and the defendant failed to place
    any proceeds in escrow following the sale of the property, and there
    was no merit to the defendant’s claim that her actions were not wilful
   because she had no reason to believe that the court’s instructions were
   not codified in its written order, as the defendant was present when
   the trial court explicitly stated that it was not granting the defendant’s
   proposed order as it was written, which did not include instructions to
   hold sale proceeds in escrow, and that there were additional oral orders
   it made restricting the procedure upon a sale.
         Argued April 12—officially released October 31, 2017

                           Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Danbury and tried to the court, Hon. Sidney
Axelrod, judge trial referee; judgment dissolving the
marriage and granting certain other relief; thereafter,
the court, Winslow, J., granted the plaintiff’s motion
to modify alimony, and the plaintiff appealed and the
defendant cross appealed to this court, which dismissed
the plaintiff’s appeal, reversed the judgment in part, and
remanded the case with direction to deny the motion
to modify alimony; subsequently, the court, Winslow,
J., entered orders as to the valuation of a certain asset,
and the defendant appealed to this court, which
reversed the judgment as to the valuation of that asset
and remanded the case for further proceedings; there-
after, the court, Winslow, J., granted the defendant’s
motion for contempt; subsequently, the court, Winslow,
J., granted the defendant’s motion for order regarding
real estate and issued other certain orders; thereafter,
the court, Shaban, J., denied the plaintiff’s motion to
modify alimony and issued certain orders regarding
alimony and a certain asset; subsequently, the court,
Winslow, J., granted the plaintiff’s motion for clarifica-
tion regarding the real estate order and issued certain
orders; thereafter, the court, Shaban, J., denied the
defendant’s motion to reargue the alimony orders, and
the plaintiff appealed and the defendant cross appealed
to this court, which dismissed the plaintiff’s appeal;
subsequently, the court, Shaban, J., granted the plain-
tiff’s motion for contempt, and the defendant filed an
amended cross appeal; thereafter, the court, Shaban,
J., granted the defendant’s motions for an award of
interest; subsequently, the court, Shaban, J., granted
the defendant’s motions to reargue but denied the relief
requested therein, and the defendant filed an amended
cross appeal. Affirmed.
  Lisa Bruno,              self-represented,           the     appellant
(defendant).
                         Opinion

  BEACH, J. This appeal arises out of several postjudg-
ment orders following the judgment of the trial court
dissolving the parties’ marriage. On appeal, the defen-
dant, Lisa Bruno, claims that the court erred in (1)
vacating prior awards of postjudgment interest on
remand from this court, (2) employing an incorrect
time frame and improper rate in calculating subsequent
awards of postjudgment interest, and (3) finding her in
contempt for failure to follow a court order. We affirm
the judgment of the trial court.
  The following facts are relevant to this appeal. On
March 17, 2008, the court rendered a judgment dissolv-
ing the defendant’s twenty-one year marriage to the
plaintiff, Stephen Bruno. The court ordered, among
other things, that the plaintiff pay the defendant $4000
per week in alimony, distribute to the defendant certain
assets in a Charles Schwab bank account (Schwab
account), and cooperate in the sale of marital property
located at 111 Spring Valley Road in Ridgefield. The
defendant appealed from the judgment of dissolution,
but ultimately withdrew her appeal on August 31, 2009.
   Approximately four months after the judgment of
dissolution was rendered, the plaintiff moved to modify
his alimony obligation, alleging that his earning capacity
had been reduced. On February 26, 2009, the court
granted the motion and reduced the plaintiff’s alimony
obligation. The plaintiff appealed from the judgment,
and the defendant cross appealed.1 This court dismissed
the plaintiff’s appeal on the basis of his ‘‘continuous
contemptuous conduct.’’ Bruno v. Bruno, 132 Conn.
App. 341 n.1, 31 A.3d 860 (2011). In considering the
defendant’s cross appeal, this court concluded that
there had been ‘‘no distinct and definite change in the
plaintiff’s circumstances that would warrant modifica-
tion of his alimony obligations,’’ and ordered that ‘‘the
judgment is reversed only as to the granting of the
plaintiff’s motion to modify alimony and the case is
remanded with direction to deny the motion . . . .’’
Id., 346, 357.
   Prior to this court’s decision on the alimony modifica-
tion appeal, the defendant also filed a motion for con-
tempt for the plaintiff’s failure to distribute to her any
portion of the Charles Schwab account. The trial court
granted the defendant’s motion on June 7, 2010. Approx-
imately one month later, in connection with the granting
of the defendant’s motion for contempt, the court,
Winslow, J., conducted a hearing to determine the spe-
cific amount owed to the defendant pursuant to the
division of the Schwab account. In calculating the
amount owed, the court determined the value of the
account as of August 31, 2009, the date on which the
defendant withdrew her appeal from the judgment of
dissolution, rather than March 17, 2008, the date on
which the judgment of dissolution was rendered. The
court also awarded the defendant postjudgment interest
on the Schwab account based on the account’s value
as of August 31, 2009.
  The defendant appealed from the court’s order,
arguing that the account should have been valued as of
the date that the judgment of dissolution was rendered.
This court reversed the judgment of the trial court.
We noted that the trial court ‘‘improperly ordered that
assets in the Schwab account be divided based on the
value of the account on the date the stay associated
with defendant’s appeal from the dissolution judgment
was terminated, rather than the value of the account
on the date of dissolution,’’ and remanded the case ‘‘for
further proceedings in accordance with this opinion.’’
Bruno v. Bruno, supra, 132 Conn. App. 351, 357.
   On January 31, 2014, the court, Shaban, J., issued
an order notifying the parties that a hearing would be
conducted in order to determine ‘‘any alimony arrear-
age’’ and to address ‘‘[t]he division of the Schwab
account.’’ The court conducted the hearing on February
24 and April 7, 2014. In a September 30, 2014 memoran-
dum of decision, the trial court, in accordance with this
court’s instructions, denied the plaintiff’s motion for
modification of his alimony obligation. The court deter-
mined that ‘‘the amount found to be in arrears must be
vacated in light of the Appellate Court’s ruling reversing
the modification of alimony. Such an amount must be
redetermined by this court.’’ The court also noted that
the defendant previously had been awarded interest on
the outstanding alimony arrearage, and held that ‘‘[t]hat
order is also vacated in light of the Appellate Court
finding error as to the modification of alimony. This
court takes no action on the issue of the award of
interest on any alimony order and directs the defendant
to reclaim the motion if she wishes to address anew
the issue of interest.’’ Similarly, with respect to the
Schwab account, the court held that ‘‘based on the
Appellate Court’s finding of error in the valuation of
the Schwab account, the prior award of interest is also
erroneous and cannot be granted.’’
  On October 16, 2014, the defendant filed a motion to
reargue, which the court denied on January 22, 2015.
The plaintiff appealed from the court’s decision on
remand, but his appeal was dismissed. The defendant
then filed the present cross appeal from the judgment
vacating the awards of interest.
   While her cross appeal was pending, the defendant
filed motions for interest on the money owed to her
pursuant to the alimony arrearage and to the division of
the Schwab account. On October 9, 2015, after multiple
hearings, the court awarded the defendant postjudg-
ment interest at a rate of 4 percent on both the alimony
arrearage and the Schwab account. The court deter-
mined that interest was to begin to accrue on the
Schwab account as of September 30, 2014, the date of
the trial court’s decision following the remand, and on
the alimony arrearage as of April 7, 2014, the date of
the hearing in which the alimony arrearage had been
calculated. The defendant filed motions to reargue. The
court granted the motions, but denied the relief
requested therein. The defendant subsequently
amended the pending cross appeal to include her claim
that the court had improperly awarded postjudgment
interest.
   While the defendant was involved in court proceed-
ings regarding the alimony arrearage and the Schwab
account, she filed a motion for order with respect to
the marital property at 111 Spring Valley Road, arguing
that the plaintiff had failed to comply with the court’s
order that he cooperate in the sale of the property. The
court, Winslow, J., held a hearing on the motion on
August 6, 2010. After noting orally that any ‘‘proceeds
above $300,000 are to be held in escrow pending further
hearing and—and decision by the court,’’ the court
issued a written order in which it ‘‘assign[ed] to the
defendant, Lisa Bruno, all right, title, and interest of
Stephen Bruno in the property located at 111 Spring
Valley Road, Ridgefield, [Connecticut].’’ Additionally,
the court noted orally that it was ‘‘not really granting
the order as written [by the defendant],’’ and that the
written order was ‘‘not an order in this case, but a
document for the land records’’ prior to issuing the
written order.
  The defendant subsequently sold the property for
$3,700,000, resulting in net proceeds of $1,902,890.41.
She did not place any of the proceeds of the sale in
escrow. The plaintiff subsequently filed a motion for
contempt. The court granted the plaintiff’s motion, and
the defendant amended the present cross appeal to
include an appeal from the court’s finding of contempt.
We will address each of the defendant’s claims in turn,
setting forth additional facts and procedural history
as necessary.
                            I
  The defendant first claims that the trial court improp-
erly exceeded the specific direction of this court’s man-
date when, on remand, it vacated awards of
postjudgment interest that previously had been
awarded in connection with the alimony arrearage and
the Schwab account. We disagree.
   We begin by setting forth the relevant standard of
review. ‘‘Determining the scope of a remand is a matter
of law because it requires the trial court to undertake
a legal interpretation of the higher court’s mandate in
light of that court’s analysis. . . . Because a mandate
defines the trial court’s authority to proceed with the
case on remand, determining the scope of a remand is
akin to determining subject matter jurisdiction. . . .
At the outset, we note that, [i]f a judgment is set aside
on appeal, its effect is destroyed and the parties are in
the same condition as before it was rendered. . . . As
a result, [w]ell established principles govern further
proceedings after a remand by this court. In carrying
out a mandate of this court, the trial court is limited
to the specific direction of the mandate as interpreted
in light of the opinion.’’ (Citations omitted; emphasis
altered; internal quotation marks omitted.) Hurley v.
Heart Physicians, P.C., 298 Conn. 371, 383–84, 3 A.3d
892 (2010).
   As set forth previously, with respect to the alimony
arrearage, the trial court properly followed this court’s
mandate on remand and vacated the judgment granting
the plaintiff’s motion to modify his alimony obligation.
In vacating that judgment, the court noted that it was
also vacating the associated award of postjudgment
interest. The interest award had been calculated by
reference to the plaintiff’s modified alimony obligation,
and was therefore inextricably intertwined with the
court’s earlier decision to grant the plaintiff’s motion
for modification. The court’s decision to vacate the
award of postjudgment interest on remand was consis-
tent with the notion that, when a judgment is set aside,
the ‘‘effect is destroyed and the parties are in the same
condition as before [the judgment] was rendered.’’
(Internal quotation marks omitted.) Id., 383. By vacating
the award, the court properly put the parties in the
same condition as before the 2009 judgment granting
the plaintiff’s motion to modify his alimony obligation
was rendered. As such, the trial court properly interpre-
ted this court’s mandate with respect to the issue of
alimony, and did not exceed the specific direction of
this court’s mandate on remand.
   Similarly, with respect to the Schwab account, the
trial court properly followed this court’s mandate on
remand and vacated the judgment which valued the
Schwab account as of the date on which the defendant
withdrew her appeals, rather than the date of dissolu-
tion. The trial court determined that it must also vacate
an award of postjudgment interest that had been based
on the value of the Schwab account on the date the
defendant withdrew her appeals, and was therefore
inextricably intertwined with the court’s earlier, errone-
ous decision to value the account as of that date. By
vacating the award of postjudgment interest, the court
properly put the parties in the same condition as before
the judgment improperly valuing the Schwab account
was rendered. As such, the trial court properly interpre-
ted this court’s mandate on remand, and did not exceed
the specific direction of the mandate.
                            II
   The defendant next argues that the court, in ruling
on her reclaimed motions for interest, abused its discre-
tion in awarding interest on the Schwab account and
on the alimony arrearage accruing from September 30,
2014, and April 7, 2014, respectively, and at a rate of 4
percent, rather than a rate of 10 percent. We disagree
and affirm the judgment of the trial court.
   We begin by setting forth the relevant standard of
review. ‘‘An appellate court will not disturb a trial
court’s orders in domestic relations cases unless the
court has abused its discretion or it is found that it
could not reasonably conclude as it did, based on the
facts presented. . . . In determining whether a trial
court has abused its broad discretion in domestic rela-
tions matters, we allow every reasonable presumption
in favor of the correctness of its action. . . . [T]o con-
clude that the trial court abused its discretion, we must
find that the court either incorrectly applied the law or
could not reasonably conclude as it did.’’ (Citations
omitted; internal quotation marks omitted.) Demartino
v. Demartino, 79 Conn. App. 488, 492–93, 830 A.2d
394 (2003).


                            A
  The defendant argues that the court erred in
determining that the awards of postjudgment interest
on the Schwab account and on the alimony arrearage
were to accrue from September 30, 2014, and April 7,
2014, respectively. We disagree.
    The court awarded the defendant interest on both the
Schwab account and the alimony arrearage pursuant to
Connecticut General Statutes § 37-3a.2 ‘‘[Section] 37–3a
permits interest to accrue on money awarded in a civil
action [only] after it has become payable by virtue of
the court’s judgment.’’ (Emphasis omitted; internal quo-
tation marks omitted.) Picton v. Picton, 111 Conn. App.
143, 156, 958 A.2d 763 (2008), cert. denied, 290 Conn.
905, 962 A.2d 794 (2009). ‘‘Because § 37–3a provides
that interest ‘may be recovered’ . . . it is clear that the
statute does not require an award of interest in every
case in which money has been detained after it has
become payable.’’ (Emphasis omitted.) Sosin v. Sosin,
300 Conn. 205, 228, 14 A.3d 307 (2011). ‘‘Whether inter-
est may be awarded depends on whether the money
involved is payable . . . and whether the detention of
the money is or is not wrongful under the circum-
stances.’’ (Internal quotation marks omitted.) Id., 229.
‘‘[I]n the context of § 37-3a, a wrongful detention of
money, that is, a detention of money without the legal
right to do so, is established merely by a favorable
judgment on the underlying legal claim . . . upon a
finding that such an award is fair and equitable. . . .
[T]he fact that a defendant has a legal right to withhold
payment under the judgment during the pendency of
an appeal is irrelevant to the question of whether the
plaintiff is entitled to interest under § 37-3a.’’ DiLieto
v. County Obstetrics & Gynecology Group, P.C., 310
Conn. 38, 48–49, 74 A.3d 1212 (2013).
                             i
   With respect to the interest awarded on the Schwab
account, the court, Shaban, J., held that it would be
‘‘fair and equitable to award postjudgment interest from
September 30, 2014 . . . until the amounts due out of
the Schwab account as set forth in [the court’s Septem-
ber 30, 2014] decision are paid.’’ The court noted that
‘‘the plaintiff has had access to the funds since the date
of the dissolution and has made no payments whatso-
ever,’’ and that ‘‘the defendant has been deprived of the
use of part or all of the funds due her for over seven
years.’’ The court finally noted that the award of interest
was intended ‘‘to compensate the defendant for the loss
of the use of money that she otherwise would have
had . . . .’’
   In determining whether the court ‘‘either incorrectly
applied the law or could not reasonably conclude as it
did’’; (internal quotation marks omitted) Demartino v.
Demartino, supra, 79 Conn. App. 493; we note that
the trial court has very broad discretion in awarding
postjudgment interest. To determine whether the court
abused its broad discretion, we must determine
whether, in holding that interest on the Schwab account
should begin to accrue on September 30, 2014, the court
applied the correct standards for exercising its discre-
tion pursuant to § 37-3a.
   As mentioned, when the court decided that interest
should begin to run from September 30, 2014, the defen-
dant filed a motion to reargue. In response to that
motion, the court explained its reasoning as follows:
‘‘[T]he value of the Schwab account was not established
by court order until September 30, 2014; that order
having come about due to an appeal by the parties on
the issue of the court’s valuation of the account. The
Appellate Court found error in the court’s original calcu-
lation and remanded the matter back to the trial court
to establish the value of the account, which it did on
September 30, 2014. In Sosin v. Sosin, [supra, 300 Conn.
245–46 n. 26], our Supreme Court upheld an award of
interest from the date of a trial court’s order on a party’s
postjudgment motion. That court specifically noted in
footnote 26 that the trial court’s award of interest run-
ning from the date of its order on the plaintiff’s motion
to reargue was supported by the record and was proper
under General Statutes § 37-3a. Id. It also noted that in
considering statutes awarding interest, unlike General
Statutes § 37-3b, Section 37-3a contains no similar lan-
guage requiring that interest be computed from the date
of judgment or twenty-one days thereafter.’’ (Footnote
omitted; internal quotation marks omitted.)
  In Sosin v. Sosin, supra, 300 Conn. 210, the trial court,
on March 22, 2005, dissolved a marriage and issued a
memorandum of decision. After the decision was
issued, the plaintiff discovered that the court had ‘‘mis-
stated the value of eight pieces of furniture, resulting
in an overstatement of their value to the plaintiff of
$459,700 . . . awarded a painting to both parties and
failed to award another painting to either party . . .
[and] stated that the value of one of the seventeen bank
or brokerage accounts was $57,650,000 when the parties
had agreed that the account had a balance of
$54,000,000, resulting in an overstatement of the value
to the plaintiff of $3,650,000.’’ Id., 211. The plaintiff filed
a motion to reargue, which the trial court granted on
September 8, 2005, reducing the award from $24,000,000
to $23,834,900. Id., 212.
   The plaintiff subsequently failed to pay the defendant
any of that award. Id. On November 10, 2005, after the
defendant filed a motion for contempt, the plaintiff paid
the defendant $20,006,819, which was $3,828,081 less
than the award ordered by the court. Id. In response
to the defendant’s request for interest on the amount
improperly withheld, the court ordered the plaintiff to
pay ‘‘[i]nterest at the legal rate . . . on said sum from
September 8, 2005, the date on which the court had
modified its original order in response to the plaintiff’s
initial motion to argue.’’ (Internal quotation marks omit-
ted.) Id., 213.
   In affirming the trial court’s award of interest, our
Supreme Court held that ‘‘[i]n the present case, the
trial court determined that the plaintiff’s retention of
$3,828,081 after the trial court had issued its September
8, 2005 order was wrongful under the circumstances
and, therefore, that interest on the amount . . . began
to accrue as of September 8, 2005. We must assume
that the trial court determined that, until that time,
the plaintiff’s retention of the money was not entirely
unjustified.’’ Id., 247 n.26. In rendering this decision,
the court noted that ‘‘the trial court has broad discretion
under § 37-3a to determine . . . the amount of interest
based on the trial court’s determination of whether
the detention of money, or any portion thereof, was
wrongful under all of the circumstances.’’ Id., 246–47
n.26.
   In awarding the defendant postjudgment interest in
the present case, the court explicitly considered the
surrounding circumstances, including the plaintiff’s his-
tory of nonpayment, and the court’s repeated efforts
to determine the value of the Schwab account. The
court then determined that the detention of the defen-
dant’s money was wrongful, for the purposes of § 37-
3a, only after September 30, 2014, the date on which
the court determined the value of the Schwab account.
Although an earlier date may have been within the
court’s discretion, we cannot say that the court abused
its discretion by the use of that date.3 Because the court
appropriately considered all of the circumstances of
both the plaintiff’s detention of the funds and the nature
of the case in rendering its decision, we conclude that
the court did not abuse its broad discretion in awarding
the defendant postjudgment interest to begin on Sep-
tember 30, 2014.
                            ii
   With respect to the alimony arrearage, the court
awarded the defendant postjudgment interest as fol-
lows: ‘‘[4] percent on $976,627.70 from April 7, 2014 to
December 8, 2014; [4] percent on $1,116,627.70 from
December 9, 2014 to August 9, 2015 and [4] percent on
[$1,256,627.70] from August 10, 2015 until paid in full.’’
The $976,627.70 sum on which the court ran interest
from April 7, 2014, to December 8, 2014, represents the
total arrearage that had accrued between February 28,
2009, and April 7, 2014, a sum that had been calculated
by the court on April 7, 2014, and established by court
order on September 30, 2014. The $1,116,627.70 sum
represents the total arrearage that had accrued between
February 28, 2009 and December 9, 2014, a sum that
had been calculated by the court in response to a motion
for order made by the defendant. Finally, the
$1,256,627.70 sum represents the total arrearage that
had accrued between February 28, 2009 and August 10,
2015, also calculated in response to a motion for order
made by the defendant.
   The defendant argues that the court abused its discre-
tion in determining that interest should begin to run on
April 7, 2014, rather than on February 28, 2009, the date
on which the alimony arrearage began. The defendant
further argues that the interest awarded by the trial
court does not properly compensate her for the loss of
the use of her money, because it does not account for
compounded interest. We disagree.
   As mentioned, the plaintiff had been in alimony
arrears since February 28, 2009. In awarding postjudg-
ment interest, the court relied on its prior calculation
of the total arrearage that had accrued between Febru-
ary 28, 2009 and April 7, 2014, and awarded four percent
interest on that sum. In other words, the court awarded
interest on the basis of all of the alimony that the plain-
tiff had withheld since the judgment of dissolution was
rendered, but awarded that interest on the basis of the
total arrearage, rather than awarding interest individu-
ally on each of the missed weekly payments. The defen-
dant argues that the amount of interest due was not
calculated properly, because it does not provide for
compound interest. As the court noted in its memoran-
dum of decision in response to her motion to reargue,
however, ‘‘[t]here is nothing in § 37-3a that calls for
compounding of interest.’’ In light of the court’s broad
discretion in determining the amount of postjudgment
interest to be awarded, the court’s decision to calculate
interest on the basis of the total arrearage, rather than
on the basis of each weekly payment over the course
of several years, was not an abuse of discretion.
                              B
   The defendant also argues that the court erred in
awarding interest at a rate of 4 percent, rather than 10
percent, on her portion of the Schwab account and the
alimony arrearage. We conclude that the court acted
within its discretion in awarding interest at a rate of
4 percent.
    ‘‘It is well established that we will not overrule a trial
court’s determination regarding an award of interest
absent a clear abuse of discretion.’’ (Internal quotation
marks omitted.) Picton v. Picton, supra, 111 Conn. App.
155. ‘‘[U]nder § 37–3a, the court may award a maximum
rate of interest of 10 percent per year, but it has discre-
tion to apply a lesser rate.’’ (Emphasis added.) Marulli
v. Wood Frame Construction Co., LLC, 154 Conn. App.
196, 210, 107 A.3d 442 (2014), cert. denied, 315 Conn.
928, 109 A.3d 923 (2015); see also Sosin v. Sosin, supra,
300 Conn. 246 n.26 (‘‘this court repeatedly has recog-
nized that the trial court has broad discretion under
§ 37-3a to determine . . . the rate of interest’’). The
defendant argues that ‘‘the court should have awarded
the presumptive rate of 10 [percent] given that the plain-
tiff waived his right to contest why 10 [percent] should
not apply4 and the facts and circumstances of this case
overwhelmingly support the award of 10 [percent].’’ She
specifically argues that an award at the rate of 4 percent
‘‘is simply not equitable’’ because ‘‘the judgment is more
than eight years old and still has not been effectuated
because the plaintiff has simply refused to comply and
has stolen the defendant’s property.’’
  In awarding interest on the alimony arrearage, the
court explicitly considered the facts and circumstances
of the underlying case. The court acknowledged that
the plaintiff repeatedly had failed to comply with court
orders, and that he had engaged in ‘‘continuous and
persistent contumacious conduct’’; (internal quotation
marks omitted); following the judgment of dissolution.
The court specifically noted that it was awarding the
defendant postjudgment interest ‘‘to compensate the
defendant for the loss of the use of money she otherwise
would have had available to her from February 28, 2009
until such time as the arrearage is paid in full.’’ Import-
antly, the court also cited several cases in which interest
had been awarded at a rate lower than 10 percent to
reflect the significant fall in interest rates in recent
years. In awarding interest on the Schwab account, the
court made nearly identical observations. Because the
court has the discretion to apply a rate lower than 10
percent, and because the record reflects that the court
did consider the relevant facts and circumstances of
the underlying case in reaching its decision, we cannot
conclude that the court abused its discretion in award-
ing interest at a rate of 4 percent.
                             III
  The defendant next claims that the court improperly
held her in contempt for violating a court order. We
disagree.
   The following facts are relevant to this claim. As set
forth previously, pursuant to the judgment of dissolu-
tion, the parties were required to cooperate in the sale of
their home and to divide any net proceeds over $300,000
from the sale equally between them. The defendant’s
attempts to sell the property were frustrated by the
plaintiff’s failure to cooperate. The defendant filed a
motion for order with respect to the property, and the
court, Winslow, J., held a hearing on the motion on
August 6, 2010. At that hearing, the court stated: ‘‘All
right. Here’s what I’m going to do, at this time, I’m going
to transfer, via [General Statutes § 46b-81], the title to
the property at 111 Spring Valley Road in Ridgefield
solely to the defendant, Lisa Bruno, for the purpose of
effectuating the orders of the court . . . to bring about
a sale of the property. . . . From any proceeds realized
upon the sale of the property, the first $300,000 of any
equity, should there be that much, will be apportioned
to [the defendant] as an immediate relief for the monies
owed to her, generally, through this lawsuit. Any addi-
tional proceeds above $300,000 are to be held in escrow
pending further hearing and . . . decision by the court,
escrowed by the . . . real . . . property attorney,
who handles it. My belief and understanding is that the
majority of those proceeds would be [the defendant’s],
but I don’t want to make that decision at this point in
time . . . .’’
    The court further noted: ‘‘Now, it will be necessary,
I believe, once again, for an order to be presented to
the court—not an order in this case, but a document
for the land records . . . .’’ The defendant responded:
‘‘I typed up an order it’s that—without giving any of
the other details that Your Honor alluded to, it just talks
about the right, title, and interest . . . to be transferred
to me . . . and I have a schedule A for the property.’’
The court replied: ‘‘Okay. Coming prepared, as usual.
Except I’m not really granting the order as written.
. . . All right. I have modified this written document,
somewhat, by referencing a particular statute, § 46b-
81, and limiting this particular order that’s going on
the land records to the sentence put forward by [the
defendant]. As we all know, however, there are addi-
tional orders that I’ve made today, somewhat restricting
the procedure upon a sale.’’
  The court then issued a written order in which it
stated: ‘‘[The] [d]efendant’s motion for order, postjudg-
ment, having been reviewed by the court, is hereby
granted, as follows: Pursuant to Connecticut General
Statutes § 46b-81, the court hereby assigns to the defen-
dant, Lisa Bruno, all right, title, and interest of Stephen
Bruno in the property located at 111 Spring Valley Road
Ridgefield [Connecticut].’’
   The defendant sold the property in April, 2011, and
failed to place any proceeds in escrow. On November
1, 2013, the plaintiff filed a motion for contempt. While
his motion for contempt was pending, the plaintiff filed
a motion for clarification of the court’s August 6, 2010
order, arguing that ‘‘[t]he order as written does not
include the entirety of the court’s orders as described
in the [August 6, 2010] transcript . . . .’’ On December
10, 2014, the court, Winslow, J., granted the plaintiff’s
motion for clarification and issued a clarification of the
August 6, 2010 order. The clarified order reflected the
oral orders issued at the August 6, 2010 hearing; specifi-
cally, the clarified order stated, in relevant part, that
‘‘proceeds over $300,000 are to be held in escrow by
the real property attorney handling the sale, pending
further hearing and decision by the court.’’ On April 6,
2015, the court, Shaban, J., granted the plaintiff’s
motion for contempt and found the defendant in con-
tempt for failing to place the proceeds of the sale in
escrow. This appeal followed.
   We begin by setting forth the relevant standard of
review. ‘‘[O]ur analysis of a judgment of contempt con-
sists of two levels of inquiry. First, we must resolve
the threshold question of whether the underlying order
constituted a court order that was sufficiently clear and
unambiguous so as to support a judgment of contempt.
. . . This is a legal inquiry subject to de novo review.
. . . Second, if we conclude that the underlying court
order was sufficiently clear and unambiguous, we must
then determine whether the trial court abused its discre-
tion in issuing, or refusing to issue, a judgment of con-
tempt, which includes a review of the trial court’s
determination of whether the violation was wilful or
excused by a good faith dispute or misunderstanding.’’
(Citations omitted.) In re Leah S., 284 Conn. 685, 693–
94, 935 A.2d 1021 (2007).
  The defendant argues that the order that served as
the basis for the court’s finding of contempt was not
clear and unambiguous. Specifically, she argues that
because Judge Winslow granted the plaintiff’s motion
for clarification and issued ‘‘a completely new written
order that comported only with what was stated orally
during the [August 6, 2010] hearing,’’ the original written
order must have been unclear. We disagree.
   ‘‘[A] person must not be found in contempt of a court
order when ambiguity either renders compliance with
the order impossible, because it is not clear enough to
put a reasonable person on notice of what is required
for compliance, or makes the order susceptible to a
court’s arbitrary interpretation of whether a party is in
compliance with the order.’’ In re Leah S., supra, 284
Conn. 695. The defendant argues that the court’s August
6, 2010 written order made ‘‘no mention of escrowing
any proceeds,’’ and that ‘‘[i]t is not incumbent upon a
party to attempt to reconcile what appears to be a
complete written embodiment of the court’s intentions
by examination of transcripts to search for possible
inconsistencies.’’ She argues that the court ‘‘clearly
stated its decision in writing and the defendant had a
legal right, pursuant to [Practice Book] § 64-1, to rely
on the court’s written order as issued . . . .’’
   The defendant’s argument is contradicted by the tran-
script of the August 6, 2010 hearing on the defendant’s
motion for order. At that hearing, Judge Winslow issued
a clear and unambiguous oral order that ‘‘[a]ny addi-
tional proceeds [from the sale of the property] above
$300,000 are to be held in escrow pending further hear-
ing . . . .’’ The defendant was present and did not
object when Judge Winslow said that it would be neces-
sary ‘‘for an order to be presented to the court—not
an order in this case, but a document for the land
records,’’ and when the court emphasized that the writ-
ten order did not represent the entirety of its oral orders.
Judge Winslow specifically noted that ‘‘I’m not really
granting the order as written,’’ and that ‘‘there [were]
additional orders that [she] made . . . .’’ The defendant
acknowledged that the written order did not include
‘‘any of the other details [the court] alluded to,’’ and
she did not request that the court issue a written copy
of the order in its entirety. Because the court issued a
clear oral order instructing the defendant to hold any
proceeds of the sale in escrow, we conclude that the
underlying order was sufficiently clear and unambigu-
ous as to support a judgment of contempt.
  We must next determine whether the trial court
abused its discretion in issuing a judgment of contempt.
The defendant argues that her actions were not wilful,
and therefore could not serve as a basis for a finding
of contempt, because she ‘‘had no reason to believe
that the court’s full intentions were not codified in the
written order . . . .’’ As set forth previously, however,
the defendant was present in court when Judge Winslow
explicitly stated that she was ‘‘not really granting the
order as written’’ and noted, in issuing the written order,
that ‘‘as we all know, however, there are additional
orders that I’ve made today, somewhat restricting the
procedure upon a sale.’’ As such, the defendant’s argu-
ment that she had ‘‘no reason to believe that the court’s
full intentions were not codified in the written order’’
does not have merit.5
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant’s cross appeal from the judgment granting the plaintiff’s
motion to modify eventually was consolidated with her subsequent appeal
from the court’s March 30, 2010 judgment valuing the Schwab account.
   2
     General Statutes § 37-3a states, in relevant part, that ‘‘interest at the rate
of ten per cent a year, and no more, may be recovered and allowed in civil
actions or arbitration proceedings under chapter 909, including actions to
recover money loaned at a greater rate, as damages for the detention of
money after it becomes payable.’’
   3
     As this court set forth in great detail in Bruno v. Bruno, supra, 132 Conn.
App. 352–54, the determination of precisely how much the plaintiff owed
the defendant pursuant to the division of the Schwab account was in flux
for several years. We explained: ‘‘Pursuant to the terms of the judgment of
dissolution, the defendant was awarded $300,000 out of the Schwab account,
which the court identified as containing $2,451,343.62 as of August 31, 2007.
In addition, the court ordered that a debt in the amount of $22,826 was to
be paid out of the Schwab account. The remainder of the Schwab account
was to be divided equally between the parties. As previously noted, the
defendant filed several appeals that stayed the property distribution provided
for in the judgment of dissolution. See Practice Book § 61–11. On September
2, 2008, the defendant filed a motion to terminate the stay, which the court,
Hon. Sidney Axelrod, judge trial referee, denied on October 14, 2008. On
August 31, 2009, the defendant withdrew her appeals. The plaintiff, however,
did not transfer the assets in the Schwab account, prompting the defendant
to file a motion for contempt on September 18, 2009. The court, Winslow,
J., heard argument on the motion for contempt on December 22, 2009. The
court did not hold the plaintiff in contempt, but ordered that the plaintiff
comply with the dissolution orders forthwith. In addition, the court held
that, for purposes of dividing the account, the parties were to determine
the value of the account as of the date of dissolution. On January 4, 2010,
the plaintiff appealed from Judge Winslow’s order on the motion for con-
tempt. The defendant filed a motion to terminate the stay associated with
that appeal on January 14, 2010.
   ‘‘On March 8, 2010, the court heard argument on the defendant’s motion
to terminate the stay. At the hearing, the plaintiff testified that a certain
asset in the Schwab account had decreased in value since the date of
dissolution due to market conditions. The plaintiff also testified that he had
withdrawn funds from the Schwab account to meet his living expenses. At
the conclusion of the hearing, the court issued an order on the defendant’s
motion to terminate the stay, concluding that no stay was in place, but, to
the extent that there was a stay, it was terminated. In addition, the court
ordered that the ‘division of assets will be as of the date the defendant
withdrew her appeal.’ The defendant filed a motion to reargue on March
15, 2010, which the court denied by memorandum of decision filed March
30, 2010. In its memorandum of decision, the court held that the account
was to be divided as of August 30, 2009, the date the defendant withdrew
her appeals. The court concluded that any funds withdrawn by the plaintiff
needed to ‘be added back in to determine the amounts due to each party
as of August 30, 2009.’ The court also held that ‘[a]ny interest or dividends
added to the account from the [date of dissolution] to August 30, 2009, and
any diminution [in value] of the account due to the market conditions should
not be attributed as a benefit to or assessed as a burden against one party
or the other.’
   ‘‘On July 2, 2010, the court conducted a hearing to determine the amounts
owed to each party out of the Schwab account. After calculating the value
of the account as of August 31, 2009, the court awarded the defendant
$1,404,337.26 and $88,941.36 in interest.’’ (Footnote omitted.) Bruno v.
Bruno, supra, 132 Conn. App. 352–54. As noted previously, the defendant
subsequently appealed from the court’s valuation of the account. On Decem-
ber 6, 2011, this court held that the trial court had erred in valuing the
account as of August 30, 2009, and remanded the case for a determination
of the value of the account as of March 17, 2008. Id., 354–55, 357.
   On September 30, 2014, the court issued a memorandum of decision in
which it noted that ‘‘[f]ollowing [the] prehearing conference in February,
2014, the parties agreed and stipulated that the value of the Schwab account
as of March 17, 2008 was $1,942,000.’’ The court adopted the stipulation of
the parties ‘‘as its finding as to the value of the account on that date,’’
and noted that the court could ‘‘now recommence its determination of the
amounts to be distributed from the account and rule on the defendant’s
motion for contempt.’’ In a footnote, the court noted that ‘‘[a] hearing on
[the defendant’s] motion [for contempt] was originally commenced by the
court, Hon. Sidney Axelrod, judge trial referee, but was not completed.
Because of the significant length of time that would elapse before Judge
Axelrod would have again been available to proceed to complete the matter,
the court declared a mistrial as to that motion.’’ The court then determined
how much was owed to the defendant pursuant to the division of the
Schwab account.
   4
     The defendant argues that because the plaintiff failed to show why
interest at the ‘‘presumptive rate’’ of 10 percent should not apply, ‘‘[t]he
court was not at liberty to act as [the] plaintiff’s advocate and substitute
its ‘broad discretion’ for [the] plaintiff’s failure to present material evidence
on the issue.’’ In making this argument, the defendant relies on language
used by this court in Suffield Development Associates Ltd. Partnership v.
National Loan Investors, L.P., 97 Conn. App. 541, 570, 905 A.2d 1214, cert.
denied, 280 Conn. 942, 912 A.2d 479 (2006), in which we stated: ‘‘[W]hen a
statute provides for a presumptive rate of allowable interest, it is the defen-
dants’ burden to establish that some lesser rate ought to apply.’’ (Emphasis
in original.) Id. It would appear that the later Supreme Court cases of DiLieto
and Sosin have implicitly overruled the precedential value of this isolated
sentence from the Appellate Court case of Suffield Development.
   5
     The defendant also argues that ‘‘in light of the plaintiff’s unclean hands,
the court should not have allowed the plaintiff to invoke the contempt
powers of the court in the first instance.’’ The court, in rendering its decision
on the plaintiff’s motion for contempt, did find that ‘‘the plaintiff approaches
the court with unclean hands,’’ and noted that, as a result, it would not
‘‘enter any orders beyond finding the defendant in contempt for her failure
to ensure the escrow of certain funds . . . .’’ In reviewing the defendant’s
claim on appeal, we note that ‘‘[a]pplication of the doctrine of unclean hands
rests within the sound discretion of the trial court. . . . The exercise of
[such] equitable authority . . . is subject only to limited review on appeal.
. . . The only issue on appeal is whether the trial court has acted unreason-
ably and in clear abuse of its discretion. . . . In determining whether the
trial court abused its discretion, this court must make every reasonable
presumption in favor of [the trial court’s] action.’’ (Internal quotation marks
omitted.) Nuzzi v. Nuzzi, 164 Conn. App. 751, 763, 138 A.3d 979, cert.
granted, 323 Conn. 902, 150 A.3d 684 (2016). We further note that our
Supreme Court has held specifically that the doctrine of unclean hands
‘‘should be applied in the trial court’s discretion to promote public policy
and the integrity of the courts, and is not one of absolutes.’’ (Emphasis
added.) DeCecco v. Beach, 174 Conn. 29, 35, 381 A.2d 543 (1977). In this case,
the trial court agreed with the defendant that the plaintiff had approached
the court with unclean hands, and adjusted its judgment accordingly, such
that no sanctions were imposed following the finding of contempt. The
court did not abuse its discretion.